         Case 1:13-cv-01363-EGS Document 184 Filed 04/30/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JUDICIAL WATCH, INC.,                )
                                     )
      Plaintiff,                     )
                                     )
              v.                     ) Civil Action No. 13-CV-1363 (EGS)
                                     )
UNITED STATES DEPARTMENT OF          )
STATE,                               )
                                     )
      Defendant.                     )
____________________________________)

                                    JOINT STATUS REPORT

       Plaintiff Judicial Watch and Defendant U.S. Department of State respectfully submit this

status report concerning their efforts to resolve this litigation. Counsel for the parties have reached

an agreement in principle that, if finalized and approved, will either eliminate or significantly

reduce the need for further litigation in this Court. The parties therefore respectfully suggest that

they submit a further joint status report by no later than May 31, 2019.

Dated: April 30, 2019                                Respectfully submitted,

 /s/ Michael Bekesha                                JOSEPH H. HUNT
 Michael Bekesha                                    Assistant Attorney General
 D.C. Bar No. 995749
 JUDICIAL WATCH, INC.                               MARCIA BERMAN
 425 Third Street S.W., Suite 800                   Assistant Director
 Washington, DC 20024
 (202) 646-5172                                     /s/ Steven A. Myers
                                                    STEVEN A. MYERS (NY 4823043)
 Counsel for Plaintiff                              Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L St., NW
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-8648
                                                    Fax: (202) 616-8470
                                                    Email: steven.a.myers@usdoj.gov
Case 1:13-cv-01363-EGS Document 184 Filed 04/30/19 Page 2 of 2




                                  Attorneys for Defendant




                              2
